Citation Nr: 1001095	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-19 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the RO.  

In November 2008, the Veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veterans Law Judge. A transcript of these proceedings has 
been associated with the veteran's claims file.  

In December 2008, the Board reopened the Veteran's claim of 
service connection for PTSD, finding that new and material 
evidence had been received since the prior final rating 
decision of February 1988.  The Board then remanded the 
matter for further development.  


FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the 
enemy while serving in the Republic of Vietnam.  

2.  The Veteran currently is not shown to have diagnosis of 
PTSD.  

3.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or earlier than the mid-1980's when he 
was shown to have bipolar disorder.  

4.  The currently demonstrated bipolar disorder is not shown 
to be due to any event or incident of the Veteran's period of 
active service.  


CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability to include any manifested by a bipolar disorder or 
PTSD that was incurred in or aggravated by active service; 
nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  

In this case, the Veteran's service personnel records 
document that the Veteran served in the Republic of Vietnam 
from June 14, 1969 to January 17, 1970.  He served with E 
battery, 41st Artillery.  He indicted that sometime in 
October or November 1969, he was involved in a firefight on a 
hill with approximately 41 other soldiers.  He indicated that 
the location was LZ English or LZ Xavier where they took fire 
for approximately 20 minutes and ended up destroying a nearby 
village.  

The Veteran also noted that they had captured a VC woman 
suspected of spying for the enemy who was hit in the face 
with the butt of a weapon.  Another reported stressor 
involved watching three enemy solders blown up while he was 
in a tower.  

In March 2009, the RO sent the Veteran's stressors to the 
Joint Services Records Research Center (JSRRC) (previously 
U.S. Army Armed Services Center for Unit Records Research 
(CURR)) for verification.  The JSRRC located operational 
reports showing that on November 11, 1969, LZ English 
received 40 rounds of mixed 82mm mortar rounds and 75mm 
recoilless rifle fire resulting in two U.S. service members 
killed in action, 15 U.S. members wounded in action, one 
helicopter destroyed, two helicopters damaged, and four 
trucks damaged.  Thus, the Veteran's reported stressor 
regarding the firefight at LZ English has been verified.  

The Veteran first underwent a VA examination in November 
1987.  The examiner noted that the Veteran had recently been 
prescribed lithium for manic depression.  Although the 
Veteran reported that he came under attack in Vietnam and 
then burned down a village and killed everybody, the examiner 
concluded that he could not substantiate a history of PTSD.  
A diagnosis of major depression was indicated.  

In January 2009, the Veteran attended a VA evaluation session 
using a semi-structured interview to determine if he met the 
criteria for PTSD.  Under Criteria A, the clinician noted the 
Veteran's report of coming under attack in Vietnam.  The 
episode was the stressor incident that was later verified by 
JSRRC.  When asked what emotions he had at the time of the 
incident, the Veteran reported, "[he] had no emotions, [he] 
was just doing what [he] was trained to do."  

Under Criteria B, the clinician noted the Veteran's 
complaints about memories of the event that still bothered 
him.  However, the Veteran was unable to identify which 
aspects were most troublesome.  He stated that he sometimes 
saw images of the sniper he shot falling from a tree.  He 
reported that he was afraid to sleep because he was afraid he 
would be attacked.  He also attributed poor sleep to all the 
VA paperwork he was required to complete.  

For Criteria C, the clinician noted that the Veteran did not 
like to talk about his Vietnam experiences and confirmed this 
through a review of psychiatric treatment notes, which 
revealed little discussion of war experiences.  The Veteran 
stated that he avoided being with all people, but he also 
took weapons to parties.  Under further questioning, the 
Veteran clarified that he went to parties but was suspicious 
of others.  

After thoroughly addressing the rest of the PTSD criteria, 
the January 2009 VA clinician concluded that the Veteran did 
not meet the criteria for PTSD.  She opined that it was more 
likely that his bipolar disorder, use of substances, and 
possible cognitive deficits due to head injury were 
contributing to his current symptom presentation.  She 
further commented that the Veteran had likely developed an 
anxiety disorder, which accounts for his fears related to 
being attacked at night and some of his avoidance behaviors.  

The Veteran underwent a VA examination in April 2009.  The 
examiner thoroughly reviewed the Veteran's claims file.  He 
commented on VA treatment records from March 1998 to the 
present.  

The Veteran was noted to have been receiving outpatient 
psychotherapy since August 2006.  The therapist's diagnoses 
had varied over time and had been noted as PTSD, generalized 
anxiety disorder, bipolar disorder and anxiety disorder.  The 
therapist's notes indicated that the issues addressed touched 
on PTSD symptoms at most two times over the long course of 
treatment.  Most of the notes concerned current stressors.  
The April 2009 examiner found it significant that the 
treatment notes revealed that the Veteran enjoyed his part-
time job and being around people.  He showed concern and 
close feelings about his family relationships.  

Further, the examiner noted that the Veteran had complaints 
of worsening anger and rage in January 2009 and that he did 
not feel this way prior to his motorcycle accident in 2008.  
Psychological testing in August 2008 indicated memory 
deficits and some executive functioning deficits subsequent 
to the motorcycle accident.  

The April 2009 VA examiner administered the PTSD checklist.  
The printout from the computer program noted that a "PTSD 
diagnosis [was] suggested."  However, it was the examiner's 
opinion that some of the checklist ratings were related to 
issues other than PTSD.  

Thus, the April 2009 VA examiner did not make a diagnosis of 
PTSD.  Instead, the diagnosis was that of a bipolar disorder, 
NOS, and cognitive disorder, NOS.  The examiner gave a 
lengthy rationale for not diagnosing PTSD.  

Of note, the Veteran's PTSD-like symptoms recurred annually 
from October through December.  The examiner noted this 
cyclical nature to be more indicative of bipolar experience.  
Some of the Veteran's statements seemed to reflect the 
possible manic symptoms of bipolar disorder with some 
apparent grandiosity.  

The Veteran's initial explanation of subjective complaints 
did not meet criteria for PTSD.  Although the Veteran 
endorsed PTSD symptoms when asked specific questions, his 
elaborations sometimes indicated they were not related to 
PTSD.  

The Board finds that there is no current diagnosis of PTSD 
based on the DSM-IV criteria.  Thus, service connection must 
be denied.

Further, the medical evidence did not show an innocently 
acquired psychiatric illness within one year after discharge, 
precluding presumptive service connection for a psychosis 
generally (as opposed to PTSD specifically).  

The Veteran reported to the April 2009 VA examiner that his 
bipolar disorder did not begin until about the mid- to late 
1970's.  The claims file shows no treatment until the mid-
1980's.  Moreover, there is no competent evidence linking the 
development of the Veteran's bipolar disorder to service.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in July 2006 of the information and evidence needed 
to substantiate and complete claims for service connection, 
to include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  VA corroborated the 
Veteran's combat stressor and conducted examinations.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  


ORDER

Entitlement to service connection for claimed PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


